    Case: 1:18-cv-07297 Document #: 54 Filed: 01/07/20 Page 1 of 1 PageID #:383


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 JAMES HAUGEN AND CHRISTIAN                         )
 GOLDSTON, on behalf of themselves, and             )
 all other Plaintiffs similarly situated, known     )
 and unknown,                                       )
                                                    )    No. 18-cv-07297
                    Plaintiffs,                     )
                                                    )
                        v.                          )    Honorable Judge Elaine E. Bucklo
                                                    )
 ROUNDY’S ILLINOIS, LLC D/B/A                       )
 MARIANO’S                                          )
                                                    )
                   Defendant.                       )

                                               ORDER

       Pursuant to this Court’s Oder granting in part Plaintiffs’ Motion For Conditional Certification
(Dkt. # 51), it is hereby further Ordered:

         1.) Plaintiffs may send the Notice and Consent forms to current and former employees (“the
Plaintiff Class”), defined as:

       All individuals who, at any time after November 1, 2015, worked for any of Roundy’s Illinois
       LLC 44 “Mariano’s” grocery stores in the position of “People Services Manager”.

       2.) Plaintiffs’ counsel’s office shall send the Notice and Consent forms to the last known street
address and email address, as provided by Defendant, no later than January 10, 2020.

       3.) Plaintiffs’ counsel’s office shall file with the Court on a weekly basis each Consent form
returned.

        4.) All Consent forms filed with the Court shall be postmarked no later than February 25, 2020,
unless agreed upon otherwise by the Parties or ordered by the Court.

       5.) Should any Notice to any individual be returned to Plaintiffs’ counsel’s office as
“undeliverable” both by way of U.S. Postal Service notice and returned email, after demonstrating that
both methods were undeliverable to Defendant’s counsel, Plaintiffs’ counsel may send notice via text
message (via numbers provided by Defendant) to those individuals.

       6. This matter is hereby set for further Status on March 6, 2020 at 9:45 A.M.



Dated: 1/7/2020                                         __________________________________
                                                        Honorable Elaine E. Bucklo

                                                   1
